Citation Nr: 0111846	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-11 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for filariasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel







INTRODUCTION

The veteran had active duty from March 1942 to March 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

On his substantive appeal dated in May 2000, the veteran 
indicated that he wished to claim service connection for 
varicose veins and a lung disability as secondary to his 
service-connected filariasis.  These issues are referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran does not currently suffer from active filariasis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected filariasis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.88b, Diagnostic Code 6305 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

VCAA had not been enacted when the RO adjudicated the 
veteran's claim.  The question the Board must now address is 
whether there is any duty of assistance or notice required by 
the new law that has not already been substantially completed 
in this case, notwithstanding that such assistance may not 
have been required under the former law, and, if not, whether 
there is any prejudice to the veteran in the Board's 
consideration of this question without referring it to the 
RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  In this case, the 
veteran has been given notice of the laws and regulations 
pertaining to the requirements to establish entitlement to a 
higher rating for filariasis in the statement of the case 
dated in May 2000.  The substantive laws and regulations to 
be applied are the same as those of which the veteran has had 
notice.  There is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish a higher rating and has been 
provided ample opportunity to present evidence meeting those 
requirements.  The requirements of the VCAA have been 
substantially met by the RO, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  As discussed below, every possible avenue of 
assistance has been explored, and the veteran has had ample 
notice of what might be required or helpful to his case.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 
(2000) (to be codified at 38 U.S.C. § 5102).

On receipt of a substantially complete application, the RO 
may need to tell the claimant what further lay or medical 
evidence may be necessary to substantiate the claim, what 
evidence the claimant should provide, and what evidence the 
Department will attempt to obtain on behalf of the claimant.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  The 
veteran was notified of information necessary to substantiate 
his claim by means of the May 2000 statement of the case.

If a reasonable possibility exists that assistance would aid 
in substantiating the claim, the RO must make reasonable 
efforts to obtain relevant records that the claimant 
adequately identifies and authorizes the Secretary to obtain, 
and must tell the claimant if VA is unable to obtain the 
records.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(b)).  In 
this case, the appellant has provided private treatment 
records, consisting of a January 1999 statement from H.B. 
Morris, M.D.  He has not reported receiving any other private 
treatment for filariasis.  Indeed, he stated in his 
substantive appeal that he knows he does not have active 
filariasis.  It therefore appears that there is no reasonable 
need for further development of private medical records or 
that further efforts would yield private medical records that 
would aid in substantiating the claim.

Additionally, in cases of disability compensation, VA is 
responsible for obtaining service medical records and other 
relevant records pertaining to active military service that 
are held by a governmental entity, obtaining VA medical 
treatment or examination reports if the claimant provides 
sufficient information to locate the records, and obtaining 
any other relevant Federal records that the claimant 
adequately identifies and authorizes the Secretary to obtain. 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(c)).  The 
veteran's service medical records have been obtained, and he 
has not reported receiving any relevant VA treatment.  The RO 
has discharged this duty.

The duty to assist may include providing a medical 
examination or obtaining a medical opinion if necessary to 
make a decision on the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(d)).   In this case, the veteran was examined 
by VA in May 1999.

There does not appear to be any avenue of development or 
assistance under the VCAA that has not been attempted by the 
RO in this case.  The Secretary is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. §5103A(a)(2)).  The Secretary having 
already provided every possible assistance indicated by the 
record or assertions of the veteran, there is no reasonable 
possibility that return of the claim to the RO for further 
efforts to assist would raise any reasonable possibility of 
substantiating the veteran's claim.  Remand for the RO to 
address the requirements of the Act in the first instance 
would serve no practical purpose.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (2000).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2000).

The veteran's service medical records establish that he 
suffered from filariasis in 1943 and was treated.  Service 
connection was granted and a disability rating of 50 percent 
was established in April 1946.  A noncompensable rating was 
established effective January 1950 and that rating has been 
confirmed and continued to date.

In February 1999, the veteran filed a claim seeking an 
increase in his disability rating for filariasis.  In support 
of his claim, he submitted a letter from H.B. Morris, M.D. 
indicating that the veteran was being treated for venous and 
pulmonary problems and that these conditions are believed to 
be directly related to his service-connected filariasis.  
There is no indication in this letter that the veteran 
currently suffers from active filariasis.

The veteran was afforded a VA examination in May 1999.   The 
examiner reviewed the veteran's medical records and noted his 
history of filariasis, but indicated that there was no active 
filariasis present and that filariasis problems were no 
longer present.  The examiner stated that disease 
manifestations of filariasis were present from 1943 to 1946 
and that in recent years there were had been no 
exacerbation/remission problems from filariasis.  There was 
no evidence of residual lymphadenopathy.  There was no 
evidence of lymph node enlargement in the neck, axilla, 
epitrochlear region, or inguinal region.  Pertinent diagnoses 
included status post filariasis infestation while serving in 
the Far East during World War II.  

Active filariasis is rated as 100 percent disabling.  
38 C.F.R. § 4.88b, Diagnostic Code 6305 (2000).  In the 
absence of active filariasis, other residuals such as 
epididymitis or lymphangitis should be rated under the 
appropriate system.  Here, there is no evidence that the 
veteran suffers from current active filariasis.  In fact, the 
veteran himself indicates that he does not.  The VA examiner 
in May 1999 also specifically stated that there was no active 
filariasis present and that there was no evidence of residual 
lymphadenopathy.  Therefore, the Board finds that the 
criteria for a compensable disability rating for filariasis 
have not been met.  Based on the medical evidence, the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for filariasis.  There is no 
reasonable doubt on this matter that could be resolved in the 
veteran's favor.  38 C.F.R. §§ 3.102, 4.3 (2000).


ORDER

Entitlement to a compensable disability rating for filariasis 
is denied.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

